Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/21 has been entered.
Amendment Entry
2.	Applicant’s response to the Final Office Action dated 6/24/21 is acknowledged (Paper filed 9/24/21). In the amendment filed therein claim 1 was modified. Claims 3, 6, and 8 are canceled without prejudice or disclaimer. Claims 1, 2, 4, 5, 7, and 9-11 are pending.
3.	Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 11/6/20.
4.	Currently claims 1, 2, 4, 7, and 9-11 are under consideration.
5.	Rejections and/or objections of record not reiterated herein have been withdrawn. 

NEW GROUNDS OF REJECTIONS 
Claim Rejections - 35 USC § 112
6.	Claims 1, 2, 4, 7, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. The original claims filed on 8/23/18 were directed to a sample form a subject (see claim 1 step a).  While the disclosure defines the possible samples to be tested on page 19, second paragraph (cell free samples is not included in the list). 
Claim 1 was amended on 4/23/21 to recite a “cell-free sample”.  After careful review of the disclosure, support for a cell free sample cannot be found.   Applicant is invited to show support for the claim language.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	Claims 1, 2, 4, 7, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (10-2010-0040583, Seoul National University, publication date 2010-04-20, IDS 8/23/18) in view of (WO20100021415 – Kim et al.) and further in view of Lee et al. (J. Microbiol. Biotechnol., 2016, Vol.26, No.2., pages 432-4390; Published online 12/8/15).
	Kim teaches methods and kits employing an anti-lysyl tRNA synthethase antibody and anti-laminin receptor antibody as an active ingredient. The composition can be provided as a kit and aides in diagnosing cancer. Measuring the presence and amount of KRS in a patient sample is also contemplated. See abstract and claims. The measurement of KRS and/or the 67kDa laminin receptor (67LR) are taught to be useful in the diagnosis of cancer and as a diagnostic marker for the evaluation of the prognosis of the progress of the disease and treatment either before or after. See page 7 of 27, 6th paragraph. The detected cancer includes colon cancer. Page 7 of 27, last paragraph.
	As to claim 2, the test sample may be blood, cell lysates, and other body fluids. See page 8 of 27, 3rd paragraph.
	As to claim 4, immunological analyses are disclosed on page 12 of 27, 4th paragraph.
	As to claim 9, the amino acid sequence of KRS is identified on page 8 of 27, 5th paragraph.
	As to claims 7 and 10, kits including the KRS antibody composition are taught on page 12 of 27, 2nd and 3rd paragraphs.

	Kim differs from the instant invention in not specifically teaching treating the patient diagnosed with colon cancer.
	However, WO20100021415 teach method to regulate the intercellular levels of KRS. The interaction between KRS and 67LR are further taught to be useful in effectively treating, preventing, and/or diagnosing various diseases and disorders related to their interaction. See abstract. 
 	The cancer may be colon cancer. Page 28, lines 7-15. The treatment of cancer patients by administered a composition that suppresses KRS expression is found on page 29-31 and page 71 – section 10.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of applicant’s invention to treat the colon cancer patients identified by Kim as taught by WO20100021415 because several treatment regimens were known in the prior at. 
Administering a composition with demonstrated modulation of cancer metastasis improves the probability of treatment success. Absent evidence to the contrary treating colon cancer with a compound related to KRS expression is deemed obvious.
One skilled in the art would have been motivated to treat colon cancer in order to prolong the cancer patient’s life.
Kim (10-2010-0040583, Seoul National University, publication date 2010-04-20, IDS 8/23/18) in view of (WO20100021415 – Kim et al.) differ from the instant invention in not employing a cell free sample to evaluate secreted KRS.

The results suggest that KRS acts synergistically with Stx1 to increase the production of proinflammatory chemokines and cytokines in D-THP-1 cells, suggesting that KRS acts as a proinflammatory mediator in the presence of Stxs. Page 436, 1st column.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of applicant’s invention to evaluate secreted KRS in a cell free sample as taught by Leet et al. in order to evaluate the proinflammatory characteristics in colon cancer patients.

Response to Arguments
8.	Applicant’s amendments and arguments were carefully considered but were not found persuasive. 

	However, Lee et al. are not relied upon to teach the nexus between KRS and colon cancer. This was addressed/taught by Kim (10-2010-0040583, Seoul National University, publication date 2010-04-20, IDS 8/23/18) in view of (WO20100021415 – Kim et al.) 
Kim (10-2010-0040583, Seoul National University, publication date 2010-04-20, IDS 8/23/18) teach the measurement of KRS in cancer; including colon cancer. Page 7 of 27, last paragraph.
WO20100021415 – Kim et al. disclose that the interaction between KRS and 67LR are useful in effectively treating, preventing, and/or diagnosing various diseases and disorders related to their interaction. See abstract. The [interaction may be linked to] cancer; …..colon cancer. Page 28, lines 7-15. The treatment of cancer patients by administered a composition that suppresses KRS expression is found on page 29-31 and page 71 – section 10.
Lee et al. are relied upon to make obvious the KRS secretion is possible in a cell free sample. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument that Lee et al. do not teach colon cancer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

9.	For reasons aforementioned, no claims are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642 
571-272-0816
6/19/21

/LISA V COOK/Primary Examiner, Art Unit 1642